Citation Nr: 0924869	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for condyloma accuminata.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to December 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's condyloma accuminata consists of benign 
superficial lesions in a non-exposed area which does not 
involve of at least 12 inches (77 sq. cm), and is not shown 
to be painful on examination or to affect the functioning of 
any part; however, the Veteran's topical treatments result in 
frequent loss of covering over the benign lesions.


CONCLUSION OF LAW

The criteria for a 10 percent rating for condyloma accuminata 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 
(DCs) 7800, 7801, 7802, 7803, 7804, 7805, 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The severity of disability resulting from skin disease is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his claim for an increased rating 
in December 2005.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Condyloma accuminata does not have its own individual 
diagnostic code.  When an unlisted condition is encountered 
it is permissible to rate it under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The RO has rated the Veteran's condyloma accuminata under 
38 C.F.R. § 4.118, DC 7819, which contemplates benign skin 
neoplasms.  The Board agrees that this is the most 
appropriate DC to evaluate the Veteran's benign skin 
disorder.  DC 7819 instructs the rater to evaluate the 
disorder as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804), or impairment of 
function (DC 7805).  The Board will also consider the 
provisions of DC 7806, for dermatitis/eczema, as they are 
potentially applicable based upon the Veteran's lay report of 
symptoms.

First considering DC 7800, there is no lay or medical 
evidence indicating that the Veteran's condyloma accuminata 
has manifested in the region of the head, face, or neck.  As 
such, the criteria of DC 7800 are not applicable.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

Under DC 7806 for dermatitis or eczema, a 10 percent rating 
requires that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas be affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
less than six weeks during the past 12-month period.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, a November 1989 rating decision dated November 
1989 granted service connection for condyloma accuminata of 
the penis, and assigned an initial non-compensable 
evaluation.  This rating has remained in effect to the 
current appeal.

Thereafter, the record reflects the Veteran's continued 
treatment for small patches of condyloma accuminata variously 
treated with Podophyllin application, Tincture of Benzoin and 
Nitrous Oxide cryotherapy.  See VA clinical record dated 
December 1989 (multiple warts on penis) and VA Compensation 
and Pension (C&P) examination report dated May 1990 (a patch 
of approximately 8 to 10 warts over the dorsum and lateral 
left aspect of the penile shaft).

The Veteran described that his treatment for the lesions was 
painful and that the lesions burned and were constantly 
itchy.  He stated that the condition interfered with walking 
and sitting, were embarrassing, and prevented him from having 
normal sex.  See generally Transcript of Personal Hearing 
before the RO in March 1990.

The Veteran filed his claim for an increased rating in 
December 2005.  His VA clinical records again reflect 
continued treatment for condyloma accuminata treated with 
topical agents.  The extent of involvement was variously 
described as irregular nodular growth on the penile shaft and 
medila thighs (VA clinical record dated February 9, 2006), 
"numerous" warts of the penile shaft and upper inner thighs 
(VA clinical record dated February 21, 2006), warts on penis 
(VA clinical record dated April 17, 2006), and multiple warts 
of penile shaft and upper inner thighs (VA clinical record 
dated May 18, 2006).

On VA C&P examination in June 2006, the Veteran stated that 
his penile lesions had spread over time to involve his inner 
thighs.  He described the lesions as pruritic.  He denied 
difficulty with urination as there was no involvement of the 
urethral opening.  He further denied any other associated 
genitourinary (GU) problems.  He stated that vaginal 
penetration and ejaculation was possible, and that he had no 
history of use of injections, implants, pump, counseling, 
etc.  His treatment consisted of Imiquimod cream, every two 
or three months, which caused burning of the surrounding 
tissue.  Examination demonstrated multiple flat, darkly 
discolored lesions on the shaft of the penis, and 2 lesions 
each on the right and left inner thighs, which involved less 
than 1 percent of the body total.  The examiner offered a 
diagnosis of condyloma acuminata of the penis and bilateral 
thighs.

Thereafter, a VA clinical record in May 2007 described a 2 x 
3.5 cm. area of verucoid hyperpigmented growth on the left 
side of penis and onto the thigh that was clinically assessed 
as seborrheic keratoses.  The VA clinical records also 
disclose that the Veteran was seeking a prescription of 
Levitra due to erectile dysfunction.  There is no competent 
opinion in these records that the Veteran's service-connected 
condyloma accuminata had any bearing on the Veteran's claimed 
sexual dysfunction.

On VA C&P examination in July 2007, the Veteran described his 
penile lesions as spreading to his thighs.  He stated that 
medical treatment did not help, and caused itching and 
continual stinging.  Examination showed lesions on the side 
of his penis as well as one lesion on the left medial thigh 
which involved less than 1 percent of the total body.  There 
was no scarring or disfigurement.  The examiner diagnosed 
seborrheic keratoses.

On VA C&P examination in May 2008, the Veteran again 
described constant itching and stinging in the area of his 
genitalia and left inner thigh.  Examination demonstrated a 
0.5 cm papulosquamous lesion on the right side of penis, a 3 
cm papulosquamous lesion, and a 0.5 cm papulosquamous lesion 
on the left inner thigh.  The lesions were circular in nature 
and involved less than 1 percent of the total body.  The 
examiner offered a diagnosis of condyloma accuminata of the 
penis.

Applying the criteria to the facts of his case, the Board 
finds that a 10 percent rating is warranted for the Veteran's 
service-connected condyloma accuminata.  Overall, the 
credible and competent evidence establishes that the 
Veteran's condyloma accuminata consists of benign superficial 
lesions in a non-exposed area covering less than 1 percent of 
the total body, and is not shown to be painful on examination 
or affect the functioning of any part; however, the Veteran's 
topical treatments result in frequent loss of covering of the 
benign lesions.

At the outset, the Board notes that the Veteran's condyloma 
accuminata lesions themselves have never been shown to be 
unstable.  However, the Veteran's condyloma accuminata 
lesions, originally located on the penile shaft, have spread 
to his inner thighs during the appeal period.  This skin 
disorder requires application of topical ointments every two 
to three months which cause brief periods of a burning and 
itchy sensation of the surrounding tissue.  

Notably, VA's rating criteria do not specifically address the 
particular disability picture experienced by the Veteran.  In 
this case, given the recurrent nature and frequency of the 
Veteran's treatments, the Board finds that his overall 
disability picture more closely approximates the criteria for 
frequent loss of covering of the benign lesions directly due 
to the necessary topical treatments.  As such, the Board 
grants the maximum 10 percent rating under DC 7803 for the 
entire appeal rating period on appeal.

While a 10 percent evaluation is found to be warranted here, 
there is no support for a rating in excess of that amount.  
Indeed, a review of the current and historical medical 
evidence of record reflects no medical evidence that the 
Veteran's condyloma accuminata has been associated with soft 
tissue damage.  As such, the criteria of DC 7801 cannot 
provide a basis for further compensation in this case.

The VA C&P examination reports in June 2006, July 2007 and 
May 2008, as well as VA clinical records during the appeal 
period, clearly show that the Veteran's condyloma accuminata 
has not encompassed an area, or areas, of 144 square inches 
(929 sq. cm) or greater.  These findings are consistent with 
the historical record.  As such, the criteria of DC 7802 may 
not serve as a basis for further compensation in this case.

As to DC 7804, there is no medical description of record that 
the Veteran's condyloma accuminata lesions themselves are 
actually painful on examination.  The Veteran has described 
constant pain which has never been medically confirmed in the 
historical record spanning more than two decades.  As more 
fully explained below, the Veteran is not shown to be a 
reliable and credible historian, and his lay description of 
painful lesions are not shown to be consistent with the 
entire evidentiary record.  As such, the criteria of DC 7804 
cannot provide a basis for further compensation in this case.

As to DC 7806 for dermatitis or eczema, the affected area is 
less than 5 percent of the total body, in a non-exposed area, 
and the skin disorder has not required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs be required for a total duration of less than six weeks 
during the past 12-month period.  To the extent this 
diagnostic code applies, it cannot provide a basis for 
further compensation in this case.

As to DC 7805, the Board finds that there is no credible and 
competent medical evidence indicating that the Veteran's 
condyloma accuminata lesions limit the function of any part 
affected.  Clearly, there is no medical evidence that the 
Veteran's condyloma accuminata lesions limit the function of 
any part affected.  

The Veteran recently alleged that his condyloma accuminata 
lesions have resulted in impotency.  As a general matter, the 
Board acknowledges that the Veteran is competent to speak to 
observable skin symptoms such as skin characteristics as well 
as subjective symptoms such as pain, itching, burning and 
erectile dysfunction.  See Layno, 6 Vet. App. 465, 469 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as noted in Barr, 
supra, competency is distinguishable from the concept of 
credibility which involves a determination of whether the 
allegation is true.  Furthermore, the Veteran is not 
competent to speak to issues such as the cause of his alleged 
impotency.

Unfortunately, the Board finds that the Veteran's overall 
allegations are unreliable and inconsistent with the overall 
evidentiary record on this particular point.  Clearly, for 
the majority of the appeal period, the Veteran did not 
evidence any erectile dysfunction due to any cause.  During a 
VA clinical consultation on May 24, 2005, the Veteran 
explained that a "busted" condom may have been the cause of 
his likely gonorrhea.  A February 3, 2006, VA clinical record 
reflects that the Veteran was using a condom for 
contraception.  On April 5, 2006, the Veteran denied having 
any sexually related issues.

On VA C&P examination in June 2006, the Veteran specifically 
denied that his service-connected condyloma accuminata 
lesions caused any GU symptoms, indicating that vaginal 
penetration and ejaculation were possible.  During a clinical 
consultation on December 13, 2006, when being counseled on 
the potential sexual side-effects of the prescription of 
Celexa, the Veteran informed the examiner that this 
prescription "does the opposite of adversely affecting 
sexuality."

Notably, the Veteran never reported erectile dysfunction to 
the RO or his treating VA physicians until after the issuance 
of a March 2007 Statement of the Case (SOC), which first 
explicitly informed the Veteran that his lack of sexual 
dysfunction provided a basis for denying his claim.  The 
medical evidence of record does not reflect any appreciable 
change regarding the nature and severity of the Veteran's 
service-connected condyloma accuminata between his admitted 
sexual capabilities in 2006 and the alleged onset of erectile 
dysfunction in 2007.

The Board further observes that the Veteran, overall, is not 
deemed to be a credible historian.  For instance, in February 
2006, the Veteran informed a VA examiner that he was a 
widower whose wife died at age 42 due to asthma attack and 
that he had no children.  This statement is contradicted to 
his report to a VA examiner in June 1988 that his wife died 
in automobile accident in 1984, and that he had fathered 4 
children.  In April 2006, the Veteran was irregularly 
discharged from VA inpatient treatment due to acting in poor 
faith and lying about drug usage confirmed by a positive drug 
screen.  See also VA clinical record dated March 2006 (VA 
clinician impression of Veteran's accusation of someone 
putting cocaine in his cigarette constituted a simple and 
juvenile attempt at masking "ONE MORE OF MANY LIES THAT HE 
HAS ALREADY TOLD.")

Overall, in the absence of corroborating medical evidence, 
the Board rejects the Veteran's alleged subjective symptoms 
of erectile dysfunction and painful lesions as being 
manifestations of his service-connected condyloma accuminata.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  See Hart, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that for the 
period under review, the Veteran's service-connected 
condyloma accuminata has not warranted a rating in excess of 
10 percent under any applicable diagnostic code for any time 
during the appeal period.  The benefit of the doubt rule does 
not apply as the preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected condyloma accuminata.  38 U.S.C.A. § 5107(b).

Finally, the Board is aware of the Veteran's complaints as to 
the effects of his service-connected condyloma accuminata 
lesions have on his activities of work and daily living.  The 
Veteran is not a credible historian, and the majority of his 
alleged subjective impairments are simply not supported by 
the evidentiary record.  However, the Board does find that 
his report of loss of skin covering as a result of his 
topical treatments to be consistent with the evidentiary 
record.  The Veteran does not necessary meet the criteria for 
a compensable rating under DC 7803, but the Board has awarded 
a compensable rating under this diagnostic code based upon 
application of the benefit of the doubt rule and the 
approximating rating principles of 38 C.F.R. § 4.7. The Board 
finds no additional aspects of the Veteran's disability not 
squarely addressed in the criteria supporting the current 
rating.

As the assigned schedular evaluation is deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no credible evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disabilities at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

II.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in January 2006 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim and the relative 
development duties under the VCAA.  

An additional RO letter in March 2006 advised the Veteran 
that his disability rating was based upon a schedule for 
evaluating disabilities published as title 38 Code of Federal 
Regulations, Part 4.  The Veteran was advised that evidence 
considered in assigning his disability rating included the 
nature and symptoms of the condition; the severity and 
duration of the symptoms; the impact of the condition and 
symptoms on employment and daily life.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claim included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; statements discussing his disability symptoms from 
people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

A similar RO letter in September 2008 notified the Veteran 
that his disability was evaluated under DC 7819, and the 
criteria of DC 7806 was also provided.  Notably, the RO did 
not specifically notify the Veteran of the criteria of DC's 
7801-7805.  

Overall, the Board finds that the RO has substantially 
complied with the VCAA notice requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The Board acknowledges that the Veteran was not provided the 
criteria of DC's 7801-7805 in a specific letter.  See 
generally Vazquez-Flores, 22 Vet. App. 37 (2008).  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court determined that the Federal's Circuit's "harmless 
error" analysis set forth in Sanders v. Nicholson was too 
complex and rigid, its presumptions imposed unreasonable 
evidentiary burdens upon the VA, and it would too often 
require an appellate court to treat as harmful errors those 
that in fact were harmless.  Instead, the Supreme Court held 
that in cases were notice was inadequate, the reviewing court 
should consider the totality of the circumstances in 
determining whether the Veteran was prejudiced by the error.

In this case, the Veteran has had ample opportunity to 
describe his skin symptoms, and the RO has obtained nearly 51/2 
volumes of medical records since the inception of the appeal.  
The Veteran has been provided three separate VA C&P 
examinations, and the Statement of the Case (SOC) in March 
2007 specifically informed the Veteran that his skin disorder 
affected less than 1 percent of total body area, and that a 
compensable rating required findings such as "disfigurement; 
limitation of motion due to scarring; pain on examination of 
scars; frequent loss of covering over scars; or impairment of 
function."  On the totality of the circumstances, the Board 
finds that the Veteran has had ample notice of the applicable 
diagnostic code criteria and has not been prejudiced by any 
notice error.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The STRs are associated with the 
claims folder, and the RO has obtained all known and 
available pertinent treatment records.  There are no 
outstanding requests to obtain any private medical records 
for which the Veteran has both identified and authorized VA 
to obtain on his behalf.

The Veteran was afforded VA C&P examinations to evaluate the 
nature and severity of his skin disorder in June 2006, July 
2007, and May 2008.  The VA examination reports are 
supplemented with extensive VA clinical records.  There is no 
credible lay or medical evidence suggesting an increased 
severity of symptoms since the last VA examination.  As such, 
there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 
(2002).


ORDER

A 10 percent rating for condyloma accuminata is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


